Citation Nr: 1316825	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-48 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Waco, Texas.  

It was remanded by the Board to the RO for additional development in December 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is shown as likely as not that the Veteran needs the regular aid and attendance of another person to carry out his activities of daily living due to his service-connected disabilities.   


CONCLUSION OF LAW

The criteria for the assignment of SMC based on the need for the regular aid and attendance of another are met.  38 U.S.C.A. §§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken hereinbelow, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.  


SMC- Aid and Attendance

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance or for being housebound due to service-connected disabilities. Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a), 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(b)(3) (2011). 

The following factors will be accorded consideration in determining the need for regular aid and attendance:  inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a) (2012). 

A finding that the Veteran is "bedridden" will provide a proper basis for the determination. Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed. The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. Id. 

The particular personal functions that the Veteran is unable to perform are considered in connection with the Veteran's condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there be a constant need. Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others. Id. 

In this case, the Veteran is service connected for left knee impairment on the basis of instability, rated 30 percent disabling;  for left knee impairment based on limitation of motion, rated 10 percent disabling; and for loss of use of the left hand (formerly rated as traumatic brachial plexitis with numbness and weakness), currently rated as 60 percent disabling.  His combined disability rating is 80 percent.  He is in receipt of a total disability rating by reason of individual unemployability (TDIU).  

A December 2009 report of examination indicated that the Veteran was in need of aid and attendance due to "age related issues."  The examiner referred to both service-connected and non-service connected medical problems.  The Veteran was noted to be right handed and had a weak grip in his right hand, no grip in his left hand, tremors that hampered fine movements, and a left leg disability that caused frequent falls.  As a result, the Veteran deemed to need assistance with feeding and hygiene activities.  

The Veteran was reexamined in June 2012.  At that time, the examiner noted that the Veteran was unable to cook or clean his house and needed assistance with bathing, grooming and dressing.  However, she did not indicate what disabilities or medical problems caused the Veteran's need for aid and attendance.

As a result, the Board remanded this case for additional VA examination in December 2012.  This VA contract-examination report was in February 2013. The examiner related that the Veteran's left leg was noted to be weak, causing frequent falls, that the Veteran needed help in protecting himself from the dangers or hazards incident to his daily environment.  He also was noted to have a foot drag, used a walker, and needed help going up and down stairs.  He could walk about 200 yard unassisted.  He required assistance bathing, grooming, and dressing partly due to the loss of use of his left hand.  He was unable to clean his house or cook.  Therefore, the examiner opined that the Veteran at least as likely as not needed aid and attendance due to his service-connected disabilities.  
  
Given the December 2012 examiner's favorable opinion, and viewing the evidence in the most favorable light to the Veteran, the Board finds that is at least as likely as not that he is in need of the regular aid and attendance of another due to service-connected disabilities.  

While the Veteran also has substantial other, non-service connected impairments, the examiner opined that the service-connected left leg and left arm disabilities alone had rendered him in need of aid and attendance of another due to his frequent falls and inability to perform bimanual activities incident to daily living such as cooking, grooming and dressing , and to protect himself from the hazards incident to his daily environment.  

Therefore, in resolving all reasonable doubt in the Veteran's favor, the criteria for SMC based on the need for regular aid and attendance are met.  


ORDER

SMC based on the need for regular aid and attendance is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


